DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 (et al.), multiple instances of “a substrate” and “a dummy substrate” are used which are indefinite with unclear antecedent bases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 2006/0251817) (“Hara”).
Claim 1: an indexer block (S1); and a processing block (S2-S4) that is adjacent to the indexer block in a lateral direction of the indexer block and in which a plurality of processing block layers are stacked in an up-down direction (FIG. 8-9), the indexer block comprising: a container holding portion (31) that holds a substrate container (30)  that houses a substrate (W); and a first transfer robot (C) that transfers a substrate between the substrate container held by the container holding portion and the processing block, 
each processing block layer comprising: a plurality of processing units that perform substrate processing (VCT/COT/etc.); a substrate placing portion (U5) that temporarily holds a substrate that is delivered between the first transfer robot and the processing block layer; a dummy-substrate housing portion (U5 and/or U6 at DUM in FIG. 9) that houses a dummy substrate (substrate in DUM) that is usable in the plurality of processing units; and a second transfer robot (A4/51/52/53) that transfers a substrate between the substrate placing portion and the plurality of processing units and that transfers a dummy substrate between the dummy-substrate housing portion and the plurality of processing units;
Claim 2: wherein, in each processing block layer, the plurality of processing units are arranged along a transfer path along which a substrate is transferred by the second transfer robot on both sides of the transfer path, and are stacked in the up-down direction (FIG. 7-9);
Claim 3: wherein the substrate placing portion is disposed between the first transfer robot and the second transfer robot, and the dummy-substrate housing portion is disposed between the first transfer robot and the second transfer robot (FIG. 7-9);
Claim 4: wherein the dummy-substrate housing portion is disposed at a height different from a height of the substrate placing portion (FIG. 8-9);
Claim 5: wherein the dummy-substrate housing portion is disposed so as to overlap the substrate placing portion when viewed in plan (FIG. 9);
Claim 6: wherein the plurality of processing block layers include a first processing block layer and a second processing block layer disposed above the first processing block layer, and, in the first processing block layer, the dummy- substrate housing portion is positioned below the substrate placing portion, and, in the second processing block layer, the dummy- substrate housing portion is positioned above the substrate placing portion (FIG. 8-9);
Claim 10: a controller configured to control the second transfer robot and the processing unit, wherein the controller is configured to control the second transfer robot so as to transfer a dummy substrate from the dummy-substrate housing portion to the processing unit when a dummy processing condition is satisfied, and is configured to control the processing unit so as to perform dummy processing (6 controls all processing);
Claim 13: a substrate processing apparatus including a container holding portion (31) that holds a substrate container (30) that houses a substrate (W), an indexer block (S1) that has a first transfer robot (C) that transfers a substrate between a substrate container held by the container holding portion and a processing block (S2-S4), and the processing block that is adjacent to the indexer block in a lateral direction of the indexer block and in which a plurality of processing block layers are stacked in an up-down direction (FIG. 7-9), each processing block layer including: a plurality of processing units (VCT/COT/etc.) that perform substrate processing; a substrate placing portion (U5) that temporarily holds a substrate that is delivered between the first transfer robot and the processing block layer; a dummy-substrate housing portion (U5 and/or U6 at DUM in FIG. 9) that houses a dummy substrate (substrate in DUM) that is usable in the plurality of processing units; and a second transfer robot (A4/51/52/53) that transfers a substrate between the substrate placing portion and the plurality of processing units and that transfers a dummy substrate between the dummy-substrate housing portion and the plurality of processing units, the substrate processing apparatus executing: a dummy substrate carrying-in step in which, in each processing block layer, the second transfer robot carries a dummy substrate housed in the dummy-substrate housing portion in the processing block layer into any one of the plurality of processing units in the processing block layer; a dummy processing step in which dummy processing that uses the dummy substrate carried into any one of the plurality of processing units is performed in the processing unit; a step in which, after finishing the dummy processing, the second transfer robot takes the dummy substrate out of the processing unit, and transfers the dummy substrate to the dummy-substrate housing portion; a step in which the second transfer robot carries a substrate placed in the substrate placing portion of the processing block layer into any one of the plurality of processing units of the processing block layer; and a step in which the substrate carried into any one of the plurality of processing units is processed in the processing unit (FIG. 7-9, 12-15);
Claim 14: wherein the dummy substrate carrying-in step is executed in parallel with or prior to a substrate carry-in step in which the first transfer robot takes a substrate out of the substrate container, and carries this substrate into the substrate placing portion of one of the plurality of processing block layers (FIG. 12-15);
Claim 15: wherein the dummy processing step is executed in parallel with or prior to the substrate carry-in step (FIG. 12-15).

Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemori et al. (US 2007/0147832) (“Shigemori”).
Claim 1: an indexer block (1); and a processing block (2-5/EXP) that is adjacent to the indexer block in a lateral direction of the indexer block and in which a plurality of processing block layers are stacked in an up-down direction (FIG. 2-4), the indexer block comprising: a container holding portion (11) that holds a substrate container (C)  that houses a substrate (W); and a first transfer robot (12) that transfers a substrate between the substrate container held by the container holding portion and the processing block, 
each processing block layer comprising: a plurality of processing units that perform substrate processing (EA/WCP/PHP/HP/etc.); a substrate placing portion (PASS1,PASS2) that temporarily holds a substrate that is delivered between the first transfer robot and the processing block layer; a dummy-substrate housing portion (FIG. 9, 99) that houses a dummy substrate (DW) that is usable in the plurality of processing units; and a second transfer robot (55/95b/TRX, FIG. 1/9) that transfers a substrate between the substrate placing portion and the plurality of processing units and that transfers a dummy substrate between the dummy-substrate housing portion and the plurality of processing units (cleaning; paragraphs [0134]-[0155]);
Claim 11: wherein the dummy processing includes a maintenance process in which maintenance of the processing unit is performed (cleaning; paragraphs [0134]-[0155]);
Claim 12: wherein the maintenance process includes at least one of a preparation process in which an environment is adjusted to process a substrate housed in the substrate container held by the container holding portion and a unit washing process in which an inside of the processing unit is washed and cleaned (cleaning; paragraphs [0134]-[0155]);
Claim 13: a substrate processing apparatus including a container holding portion (11) that holds a substrate container (C) that houses a substrate (W), an indexer block (1) that has a first transfer robot (12) that transfers a substrate between a substrate container held by the container holding portion and a processing block (2-5/EXP), and the processing block that is adjacent to the indexer block in a lateral direction of the indexer block and in which a plurality of processing block layers are stacked in an up-down direction (FIG. 2-4), each processing block layer including: a plurality of processing units (EA/WCP/PHP/HP/etc.) that perform substrate processing; a substrate placing portion (PASS1,PASS2) that temporarily holds a substrate that is delivered between the first transfer robot and the processing block layer; a dummy-substrate housing portion (FIG. 9, 99) that houses a dummy substrate (DW) that is usable in the plurality of processing units; and a second transfer robot (55/95b/TRX, FIG. 1/9) that transfers a substrate between the substrate placing portion and the plurality of processing units and that transfers a dummy substrate between the dummy-substrate housing portion and the plurality of processing units, the substrate processing apparatus executing: a dummy substrate carrying-in step in which, in each processing block layer, the second transfer robot carries a dummy substrate housed in the dummy-substrate housing portion in the processing block layer into any one of the plurality of processing units in the processing block layer; a dummy processing step in which dummy processing that uses the dummy substrate carried into any one of the plurality of processing units is performed in the processing unit; a step in which, after finishing the dummy processing, the second transfer robot takes the dummy substrate out of the processing unit, and transfers the dummy substrate to the dummy-substrate housing portion; a step in which the second transfer robot carries a substrate placed in the substrate placing portion of the processing block layer into any one of the plurality of processing units of the processing block layer; and a step in which the substrate carried into any one of the plurality of processing units is processed in the processing unit (cleaning; paragraphs [0134]-[0155]);
Claim 14: wherein the dummy substrate carrying-in step is executed in parallel with or prior to a substrate carry-in step in which the first transfer robot takes a substrate out of the substrate container, and carries this substrate into the substrate placing portion of one of the plurality of processing block layers (paragraphs [0134]-[0155]);
Claim 15: wherein the dummy processing step is executed in parallel with or prior to the substrate carry-in step (paragraphs [0134]-[0155]).

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100102030 discloses dummy-substrate housing portion 3 in FIG. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652